Citation Nr: 0829397	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an April 2003 rating 
decision, in which RO granted service connection for PTSD and 
assigned a 70 percent disability rating, effective November 
20, 2002.  The veteran perfected a timely appeal to the 
effective date assigned for the grant of service connection 
of PTSD.

In August 2005, the veteran testified during a 
videoconference hearing at the RO before the undersigned 
Acting Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing is of record.  At that hearing, the 
veteran submitted additional evidence for which he provided a 
written waiver of RO review.

In an April 2006 decision, the Board denied the veteran's 
claim for an earlier effective date for the award of service 
connection for PTSD.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2008 Order, the Court vacated the 
Board's April 2006 decision, denying an effective date 
earlier than November 20, 2002, for the grant of service 
connection for PTSD, and remanded this issue to the Board for 
readjudication of the claim consistent with the parties' 
March 2008 Joint Motion for Remand (joint motion).

Additional evidence was received in August 2006, along with a 
written waiver of RO review.

FINDINGS OF FACT

1.  On March 28, 1983, a statement was received from the 
veteran requesting service connection for psychological 
problems, including nightmares and recurring recollections of 
field duty; the VA construed that claim as a claim for 
service connection for PTSD.

2.  In a rating decision dated April 5, 1983, VA determined 
that further development was needed prior to rating the 
veteran's claim of service connection for PTSD and deferred 
action on it for additional information from the veteran and 
the service department.

3.  At the time of receipt of the veteran's claim on March 
28, 1983, the veteran's claims file included a copy of his DD 
Form 214, showing that he had been awarded a Combat Infantry 
Badge (CIB).

4.  An April 1983 VA psychiatric consultation in order to 
rule out PTSD yielded a diagnosis of generalized anxiety 
disorder, not PTSD.

5.  The RO sent a letter to the veteran in May 1983 
requesting evidence regarding in-service stressors and post-
service medical records in support of his PTSD claim; the 
veteran did not respond.

6.  On November 20, 2002, the RO received the veteran's 
petition to reopen the claim for service connection for PTSD; 
and, in April 2003, the RO granted entitlement to service 
connection for PTSD, effective from November 20, 2002.

7.  Although lay evidence and an August 2006 opinion from a 
VA licensed clinical social worker appear to link the 
veteran's diagnosed PTSD to symptoms he exhibited in 1983; 
the earliest diagnosis of PTSD was in March 2003.

 
CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than November 20, 2002, for the award of service connection 
for PTSD, have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Moreover, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, notice of what was needed to establish 
service connection for PTSD, and what VA's and the veteran's 
respective duties were to substantiate the claim was provided 
by the RO in February 2003.  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was 
essentially legally sufficient, VA's duty to notify in this 
case has been satisfied.  As the effective date of service 
connection cannot be before the date of receipt of the claim, 
the duty to assist has also been satisfied. 

Background

The veteran served on active duty from February 1966 to 
November 1968.  His DD Form 214 reflects that he served in 
the Army with the 506th Infantry, 101st Airborne Division.  
His awards included a CIB, the National Defense Service 
Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, 
an Army Commendation Medal, with device.  This DD Form 214 
has been of record since December 1968.  His service 
personnel records show that he was stationed in Vietnam from 
December 1967 to December 1968.  His service treatment 
records reflect that the veteran sustained a shrapnel wound 
to the left leg; and he was treated at an aid station in 
Vietnam.

On March 28, 1983, VA received a statement from the veteran, 
in which he indicated that he had several problems that could 
be service related and should be investigated.  He reported 
experiencing psychological problems, due to nightmares and 
bad dreams; he also reported recurring and vivid 
recollections of field duty.  The veteran also reported 
problems with drinking.  In support of his claim, the veteran 
submitted private treatment reports from J. M., M.D., dated 
from January 1980 to October 1980, reflecting treatment for 
several disabilities.  This physician indicated that the 
veteran seemed to be having symptoms of hypoglycemia and the 
role of anxiety and tension his life.  Librium was 
prescribed.

A March 9, 1983 VA outpatient treatment note reflects an 
impression which included rule out depression, rule out PTSD.  
A VA Agent Orange examination report dated March 28, 1983, 
includes a prior history of stomach problems and of a 
shrapnel wound to the left leg, and an average daily intake 
of 4 to 5 beers since 1966.  The veteran reported using 
Librium since 1981. 

On April 26, 1983, the veteran underwent a VA psychosocial 
evaluation to rule out depression and PTSD.  The veteran 
reported "bad attitude, temper flares up, nervous stomach 
associated with sweaty hands, cold sweat, soft stool" which 
were manageable until about two years ago, since his 
discharge from service in 1968.  He also stated the he began 
having persistent headaches located at the back of neck and 
head, throbbing and dull, which were somewhat relieved by 
Librium.  The veteran also reported occasional difficulty 
falling asleep with dreams about various places he had been 
to in Vietnam and about firebases he was at there.  He 
indicated that he became tearful at times when thinking about 
two friends who died in Vietnam, but no one traumatic event 
was reported.  The veteran reported having suicidal thoughts 
on two occasions but no prior attempts.  On examination, his 
affect was within normal limits.  Mood was briefly tearful 
when talking about friends who died in Vietnam.  The 
diagnosis was generalized anxiety disorder.  His case was 
noted to have been discussed in a treatment planning 
conference by the mental health clinic staff, including 
several physicians, nurses and social workers, who concurred 
in the diagnosis.  He was referred out to community mental 
health services.

A rating action dated April 5, 1983 included a statement that 
a claim for PTSD, received on supplemental claim on March 28, 
1983, "requires further development prior to rating."  In 
an accompanying notice letter dated April 14, 1983, VA 
indicated the it was interpreting "[his] claim for 
psychological problems, including nightmares and recurrent 
recollections of the Vietnam Era as a claim for [PTSD]" and 
that additional information was needed before a determination 
could be made.  This notice informed the veteran that he 
would be receiving a separate letter advising him of the 
information needed.  

In a subsequent letter dated May 6, 1983 (and also stamped 
May 9, 1983 as entered into the file folder), the veteran was 
informed that the RO had requested service records from the 
military to support the claim for service connection for PTSD 
and he was also asked to submit a description of in-service 
traumatic events that might trigger emotional symptoms some 
time after the actual events and post-service medical records 
to support the claim.  The veteran was specifically requested 
to describe the traumatic events experienced in service and 
the way such experiences affected his current day-to-day 
behavior.  If he preferred to discuss these matters with a VA 
psychiatrist, he must be prepared to give as much detail when 
examined.  This letter concluded with a statement that this 
evidence should be submitted as soon as possible, preferably 
within 30 days, but in any case it must be received by VA 
within one year from the date of the letter; otherwise 
benefits, if entitlement is established, might not be paid 
prior to the date of its receipt.  The veteran did not 
respond.  There is another file folder stamp on the letter, 
dated August 26, 1983, with the words 'no reply' written over 
it.  

In May 1983, copies of the veteran's DA Form 20, including 
confirmation of an award of a CIB, were received from the 
National Personnel Records Center (NPRC).  However, no rating 
action was issued nor was any further development undertaken 
at that time.
 
On November 20, 2002, in a VA Form 21-4138 received from the 
veteran, he requested that his claim for service connection 
for PTSD be reopened.  In conjunction with his claim, the 
veteran was afforded a VA PTSD examination in March 2003.  
During this examination, he gave a history of going to 
Vietnam in 1967, where he was wounded by shrapnel and treated 
in the field.  The veteran reported stressful memories of his 
Vietnam experiences.  Following a mental status examination, 
the impression included major depressive disorder, recurrent; 
and PTSD, chronic.  The examiner stated that the veteran's 
history and mental status examination were consistent with 
the diagnosis of PTSD.

In an April 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial a 70 percent 
rating, effective November 20, 2002.  The RO noted that the 
records revealed that the veteran had been awarded a CIB 
during military service, which was considered conclusive 
evidence of in-service stressful events on which a diagnosis 
of PTSD could be established.

In June 2003, private treatment records, dated from February 
1971 to May 2003, were received, showing that the veteran had 
received ongoing clinical evaluation and treatment for 
several disabilities, including depression and anxiety.  An 
April 2003 treatment record reflects an assessment of 
possible PTSD.

In August 2004 the aforementioned VA medical records, dated 
from March 1983 to April 1983, showing a diagnosis of 
generalized anxiety disorder, were received.

In November 2004, a statement from the veteran's ex-wife was 
received, indicating that he had suffered from depression, 
insomnia, nightmares, and alcohol abuse since she first met 
him in 1979.  She described the emotional problems that the 
veteran experienced and manifested during their marriage.

During the August 2005 videoconference hearing, the veteran's 
former representative argued that the April 1983 rating 
decision never denied the claim for service connection for 
PTSD; rather, that issue was deferred pending receipt of 
additional information.  The veteran also asserted that he 
never received the letter requesting additional information 
regarding in-service stressors.  Moreover, the veteran 
indicated that his service records indicated that he suffered 
shrapnel wounds to the leg; as such, he stated that he 
believed that the RO already had evidence of in-service 
stressors.  The veteran further argued that in May 1983, he 
had been receiving treatment at the VA Medical Center; 
therefore, he assumed that the VA had the records of post-
service treatment that were requested in the above mentioned 
letter.

In an August 2006 statement, a VA licensed clinical social 
worker, indicated that she had served as the Director of the 
PSTD clinic for over five years; and that the veteran's case 
is a classic example of PTSD with an early presentation which 
partially resolved with later exacerbation.  During the 
initial VA assessment in April 1983, the veteran's symptoms 
included persistent anxiety, nervousness, depression and 
fatigue and he had a history of exaggerated startle response 
and nightmares related to Vietnam.  Although the veteran did 
not reveal any specific traumatic events during that initial 
meeting according to the clinician; the clinician did note, 
however, that the veteran continued to be tearful when 
talking about friends who died in Vietnam.  The clinician 
also noted that the veteran had a history of depression with 
suicidal ideation and that he continued to feel depressed.  

The VA licensed clinical social worker indicated that, in 
veteran's case, years of working excessive hours combined 
with his abuse of alcohol helped to mitigate the veteran's 
symptoms.  She indicated that she had reviewed a copy of the 
veteran's 1983 VA medical record and that it is quite common 
for veterans to reveal a fraction of what they are 
experiencing on initial examination as veterans with PTSD, 
and especially Vietnam era veterans, have difficulty with 
trust.  In her clinical judgment, further evaluation of an 
extended period of time would have been necessary to truly 
rule out PTSD and accurately diagnose generalized anxiety 
disorder instead.  The VA social worker concluded that it 
appears that as far back as 1983, the veteran's medical 
record contained documentation of symptoms related to his 
Vietnam experiences consistent with PTSD and it co-
morbidities. 



Analysis

Initially, in this case, the Board notes that, in the joint 
motion which formed the basis for the April 2008 Court Order, 
the parties directed the Board to explain how it ascertained 
the date of two RO letters, which indicated that additional 
information was needed to support the veteran's service-
connection claim for PTSD, and whether an examination, which 
was performed in the interim between those two dates, was 
undertaken in response to the RO's letter for additional 
information from the veteran.

In response to the joint motion, the Board notes that the 
date of the first letter notifying the veteran that VA was 
deferring action on his PTSD claim was April 14, 1983, as 
noted by the corrected date in the upper left-hand corner of 
the letter.  The date of the duty-to-assist letter, asking 
the veteran for stressor information and additional medical 
records is May 6, 1983, as indicated on the bottom of the 
letter.  The date to the right-April 19, 19983-is the date 
that the letter was initially created, while May 6, 1983 is 
the date the letter was issued.  Also, the date stamped on 
the letter is May 9, 1983, indicating the date it was added 
to the file.

As to the question regarding whether the April 26, 1983 
assessment was performed in response to the RO's letter for 
additional information from the veteran, it appears from the 
record that this assessment was initiated by the VA examiner 
who performed the March 1983 Agent Orange examination and not 
in response to VA's duty to assist a claimant.  

Having answered the preliminary questions posed in the joint 
motion, the Board will now discuss the merits of the 
veteran's claim.

The veteran maintains that an effective date prior to 
November 20, 2002, for the grant of service connection for 
PTSD is warranted.  In this regard, he specifically maintains 
that service connection for PTSD should be assigned, 
effective March 28, 1983, when he filed his initial claim for 
PTSD.  The veteran maintains that documents which showed that 
he was a combat veteran and had been receiving treatment for 
a psychiatric disorder related to his experiences were 
available to the RO in May 1983.  The Board has acknowledged 
his CIB and his shell fragment wound were of record in 1983.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
Under VA law there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2007).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007).  Generally, the date of receipt of a claim is 
the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  

In general, service connection may be granted for disability 
resulting from disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Under a prior version of the regulation pertaining to service 
connection for PTSD, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, CIB, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Considering the evidence of record in light of the legal 
criteria given above, the Board finds that the preponderance 
of the evidence is against the claim for an effective date 
earlier than November 20, 2002.  

As to the veteran's argument that he never received the May 
1983 letter, the letter was sent to the veteran's last known 
address of record, and there is no indication mail was 
returned to VA.  Thus, it was presumed received.  The law 
presumes the regularity of the administrative process in the 
absence of clear evidence to the contrary.  See Jones v. 
West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).

Moreover, as the May 1983 letter requested a response from 
the veteran, the lack of response by the veteran within one 
year is viewed as an abandonment of the claim.  See 38 C.F.R. 
§ 3.158(a) (2007).

Therefore, as the veteran's next communication-his petition 
to reopen the claim for service connection for PTSD-was 
received on November 20, 2002, and he was first diagnosed 
with PTSD on March 19, 2003, an effective date earlier than 
November 20, 2002, cannot be assigned under the controlling 
regulation 38 C.F.R. § 3.400, as that regulation provides 
that the effective date is the date of receipt of the claim 
to reopen or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400; see also C.F.R. § 3.158(a).

Even assuming that the claim was not abandoned and remained 
open and unadjudicated, the Board finds that the controlling 
regulation, 38 C.F.R. § 3.400, again compels a finding that 
an effective date prior to November 20, 2002, is not 
warranted, as the date entitlement arose is the date of March 
2003 VA examination.  

The Board has considered the veteran's testimony and 
statements and those of his ex-wife and his attorney; 
however, none of this evidence provides a basis for allowance 
of the claim.  The Board finds credible the veteran's 
statements and those of his ex-wife that he exhibited 
symptoms of PTSD prior to 1983.  As the veteran and his ex-
wife and attorney are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter, to include diagnosis and 
etiology.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

And although an August 2006 opinion from a VA licensed 
clinical social worker appears to link the veteran's 
diagnosed PTSD to symptoms he exhibited in 1983, it is clear 
from the record that the veteran was not diagnosed with PTSD 
until March 19, 2003.  In 1983, under the regulations then in 
effect, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition.  In this 
regard, the Board notes that VA treatment records, of which 
VA had constructive knowledge, support this decision, as the 
April 1983 psychosocial evaluation undertaken to determine 
whether the veteran had PTSD specifically contains a 
diagnosis of generalized anxiety disorder, and not PTSD.  
Unlike the August 2006 VA licensed clinical social worker, 
who based her opinion on a review of the records only, the 
diagnosis of generalized anxiety disorder was arrived at 
after an examination of the veteran and discussion in a 
treatment planning conference by the mental health clinic 
staff, including several physicians, nurses and social 
workers, who concurred in the diagnosis.  Thus, the Board 
finds the April 1983 opinion more probative.

Inasmuch as the veteran was awarded a CIB, as reflected in 
his DD 214, and he did not have a diagnosis of PTSD until 
March 2003, the Board further finds that the date of 
diagnosis, March 19, 2003, was the date entitlement arose, in 
this case.  This compels a finding that an effective date 
prior to November 2002 is not warranted.

In light of the foregoing, November 20, 2002, is the earliest 
possible date in determining an effective date in this case 
for the grant of service connection.  It is recognized that 
the competent evidence reflects the veteran complained of 
anxiety prior to the assigned effective date, that he had a 
CIB, and was a forward observer who was recognized for acts 
of bravery in Vietnam.  Nonetheless, the law requires that VA 
assign an effective date that is the later of the date 
entitlement arose or date of receipt of the claim.  
Accordingly, an effective date earlier than November 20, 
2002, must be denied and the Board finds that an earlier 
effective date is not warranted.  


ORDER

An effective date earlier than November 20, 2002, for the 
award of service connection for PTSD, is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


